Citation Nr: 1511736	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  14-41 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hemorrhoids, to include as secondary to service-connected irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  


FINDING OF FACT

In written correspondence received by VA in March 2015, the Veteran's representative requested withdrawal of all issues and to discontinue the appeal.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for hemorrhoids, to include as secondary to service-connected irritable bowel syndrome, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to service connection for hemorrhoids, to include as secondary to service-connected irritable bowel syndrome.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In March 2015 written correspondence made on behalf of the Veteran by the Veteran's representative, prior to promulgation of a decision in this case, it was requested that all issues be withdrawn and the Veteran's appeal be discontinued.  This statement was made in writing and satisfies the pertinent criteria.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the issue, it is dismissed.


ORDER

The issue of entitlement to service connection for hemorrhoids, to include as secondary to service-connected irritable bowel syndrome, is dismissed.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


